Dibell, J.
(dissenting.)
I do not agree that there should be a strict foreclosure. The defendant claimed the legal title. The court found that he had the legal title but that he held it as security for a sum which it found. Under a decree based on such finding the plaintiff had the right to redeem and the defendant to foreclose. I do not think that the defendant should be put in position to acquire the title without a sale as is the result in a strict forecloseure. Under appropriate allegations, or by asking it under the proofs, the defendant could have had a foreclosure by sale in this action. The decree fixing the amount for which he holds the title as security is now the basis of a foreclosure by action. The limits within which there may be a strict foreclosure, in our view of the nature of a mortgage, are well stated by Justtice Mitchell in Morey v. City of Duluth, 69 Minn. 5, 71 N. W. 694, and I think they should not be extended.